DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22, 24, 25, 31, 61, 62, 66, 67 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Dana et al (US 2011/0206620, August 2011, of record) and in further view of Gryaznov et al (WO 2015/013675, January 2015, of record), Rozet et al (US 2014/0179767, June 2014) and Baker et al (WO 00/20645, April 2000, cited from IDS).

administering antisense oligonucleotides targeting VEGFC or VEGFD in combination with topical
carriers (see paragraphs [0006, 0044, 0125-0126, 0192]). Such treatment can be used in
combination with administration of TNFα inhibitors (see paragraphs [0017-0018]). The length of
antisense oligonucleotide can be 14 to 30 nucleotides (see paragraph [0128)]).
Dana et al do not teach administration of the oligonucleotides in the form of SNA
(spherical nucleic acid) comprising a core with oligonucleotide linked to the core through a
Linker to retina, or the oligonucleotide conjugation to cholesterol at 3’ end.
Gryaznov et al teach SNA (spherical nucleic acid) comprising a core with oligonucleotide
linked to the core through a linker intended for improved delivery of the oligonucleotide to a
cell to treat inflammatory disease (see Title, lines 1-2, 21-22 on page 3, lines 15-16 on page 4,
lines 1-13 on page 8, bridging paragraph between pages 3 and 4, lines 5-10 on page 4, lines 11-
12 on page 24, lines 12-15 on page 37). Gryaznov et al teach that conjugation of oligonucleotide
to cholesterol or other lipid groups improves cell membrane association (see lines 9-12 on page 37). Gryaznov et al provides example of attaching a lipid group such as tocopherol at 3’ end of the oligonucleotide (see lines 15-19 on page 38).
Rozet et al teach administration of antisense oligonucleotides to retina for eye disease
treatment (see paragraphs [0035, 0002]).
Baker et al teach a number of antisense oligonucleotides targeting TNFα, which can be
used for disease treatment (see Abstract) and can be administered topically to the eye (see lines 27-30 on page 27). The disease to treat can be inflammatory disease (see lines 5-
11 on page 1). Instant specification teaches in paragraph [0003] that eye disease to treat can

its activity and cellular uptake (see lines 16-23 on page 18), which is expected to form spherical
nucleic acid according to definition in instant specification paragraph [0060]. The
oligonucleotide can be 18 nucleotides in length (see Table 36). Oligonucleotides can be
delivered with pharmaceutically acceptable carrier (see lines 2-6 on page 26).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to modify antisense oligonucleotides taught by Dana et al to
form SNA according to teachings of Gryaznov et al and Baker et al and produce SNA comprising
antisense oligonucleotides taught by Dana et al for topical treatment of eye disease,
administering them to retina as taught by Rozet et al. One of the ordinary skill in the art would
be motivated to modify antisense oligonucleotides taught by Dana et al to SNA because such
modification improves delivery of the oligonucleotide according to Gryaznov et al or conjugate
oligonucleotide to cholesterol at 3’ end based on teachings of Gryaznov et al, which provides example of such conjugation of lipophilic moiety such as tocopherol to 3’ end of oligonucleotide forming SNA, Baker et al and Gryaznov et al that such conjugation increases oligonucleotide uptake.

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
Previous 112 rejection is withdrawn in view of new amendments, arguments are moot.

Further Applicant argues that 103 references do not suggest that the complex will be stable in vivo for topical application. In response the references suggest forming the complex as claimed, therefore such complex will possess the functions as claimed such as being stable in vivo for topical administration. Further Baker et al reference specifically teaches topical application of antisense oligonucleotides to the eye, making it obvious to try administration of antisense oligonucleotides in SNA form for such topical application with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635